IN THE SUPREME COURT OF TEXAS

                                 No. 04-0382

                   IN RE  LEVITON MANUFACTURING CO., INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay,  filed  May  28,  2004,  is
granted.  All proceedings, in  Cause  No.  2002-CVQ-000528-D1,  styled  Jose
Luis  Escobar,  Jr.,  Gerardo  Dominguez,  Maria   De   Refugio   Dominguez,
individually and on behalf of the Estate of Tommy Jay  Escobar  and  Gerardo
Dominguez, Jr., Jesse Jaramillo and Brenda Jaramillo  v.  Wal  Mart  Stores,
Inc., Quik Rentals Inc., Pacific  Electricord  Company,  Test-Rite  Products
Corporation, and Leviton Manufacturing Company, Inc. and  Kintron  SDN  BHD,
in the 49th District  Court  of  Webb  County,  Texas,  are  stayed  pending
further order of this Court.

            Done at the City of Austin, this June 01, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk